TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-12-00157-CV



                           In re Edward Brogdon and Bonny Brogdon


                     ORIGINAL PROCEEDING FROM MILAM COUNTY



                            MEMORANDUM OPINION


              The petition for writ of mandamus and request for emergency relief are denied. See

Tex. R. App. P. 52.8(a).



                                           __________________________________________

                                           Melissa Goodwin, Justice

Before Justices Puryear, Henson and Goodwin

Filed: March 23, 2012